Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The instant application having Application No. 16/524,663 has claims 1-9 and 11-23 pending filed on 07/29/2019; there are 3 independent claims and 19 dependent claims, all of which are ready for examination by the examiner.  The applicant cancelled the original claim 10 and added new claims 21-23 (dated 02/14/2022) 

Response to Arguments

This Office Action is in response to applicant’s communication filed on February 14, 2022 in response to PTO Office Action dated October 12, 2021.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.


Claim Rejections

Claim Rejections - 35 USC § 101

In view of the applicant’s amendment to the independent claims 13-20 (dated 02/14/2022), the 35 U.S.C. § 101 rejection of the claims 13-20 is withdrawn.

Claim Rejections - 35 USC § 103

35 USC § 103 Rejection of claims 1-9 and 11-20


Independent Claims 1, 12 and 13

Claim 1


Applicant argues on page 11 in regards to the independent claim 1 “Bono does not disclose or suggest wherein the corresponding one MD top node for said each shadow top structure has a first plurality of child nodes in the MD mapping structure, wherein said each shadow top structure includes a plurality of entries each associated with one of the first plurality of child nodes of the corresponding one MD top node in the MD mapping structure, wherein each of the plurality of entries of said each shadow top structure is associated with a portion of logical addresses in the specified subrange of the corresponding one MD top node and wherein each entry of the shadow top structure includes an inode number of a file system object mapped to the portion of logical addresses associated with said each entry and associated with said one child node, as set forth in Claim 1”.  

Examiner respectfully disagrees with arguments on page 11 in regards to the independent claim 1.  The combination of Bono et al (US Patent 9558068), Zheng et al (US PGPUB 20150081966) and Aron et al (US PGPUB 20210406238) teaches all the limitations of the amended independent claim 1.  Aron (Paragraph [0006]) teaches “wherein the corresponding one MD top node for said each shadow top structure has a first plurality of child nodes in the MD mapping structure”;  Aron (Paragraph [0005], Paragraph [0036] and  Paragraph [0038]) teaches “wherein said each shadow top structure includes a plurality of entries each associated with one of the first plurality of child nodes of the corresponding one MD top node in the MD mapping structure”; Aron (Paragraph [0040] and  Paragraph [0041]) teaches “wherein each of the plurality of entries of said each shadow top structure is associated with a portion of logical addresses in the specified subrange of the corresponding one MD top node”; and Bono (Col  4 Lines 47-52 and Col 5 Lines 4-7) teaches “and wherein each entry of the shadow top structure includes an inode number of a file system object mapped to the portion of logical addresses associated with said each entry and associated with said one child node (every file includes an index node (also referred to simply as "inode") that contains the metadata about that file and an inode of a file includes metadata that provides a mapping to convert a file system block number of a data block to its corresponding logical block number)”.  Thus, the argument is incorrect. 

Applicant argues on page 12 in regards to the independent claim 1 “For at least the foregoing reasons, the references do not disclose or suggest Claim 1”.  

Examiner respectfully disagrees with arguments on page 12 in regards to the independent claim 1.  For the reasons specified supra, the combination of Bono et al (US Patent 9558068), Zheng et al (US PGPUB 20150081966) and Aron et al (US PGPUB 20210406238) teaches all the limitations of the amended independent claim 1.  Thus the claim 1 is not allowable.


Claims 12 and 13

Applicant argues on page 12 in regards to the independent claims 12 and 13, “Claims 12 and 13 recite features similar to those of Claim 1 not disclosed by the references. Thus, it is respectfully submitted that Claims 12 and 13 are also not disclosed or suggested by the references for at least those reasons noted above regarding Claim 1.”

Examiner respectfully disagrees with arguments on page 12 in regards to the independent claims 12 and 13.  For the reasons specified supra for the independent claim 1, the combination of Bono et al (US Patent 9558068), Zheng et al (US PGPUB 20150081966) and Aron et al (US PGPUB 20210406238) teaches all the limitations of the amended independent claims 12 and 13.  Thus the claims 12 and 13 are not allowable. 

.Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bono et al (US Patent 9558068) in view of Zheng et al (US PGPUB 20150081966) and in further view of Aron et al (US PGPUB 20210406238). 

As per claim 1:
Bono teaches:
“A method of performing processing to recover metadata comprising” (Col 3 Lines 66-67 (a method is used in recovering metadata))
 “creating a plurality of shadow top structures, wherein a different one of the plurality of shadow top structures is created for each of a plurality of metadata (MD) top nodes included in a  MD mapping structure used to determine storage locations of data stored at corresponding logical addresses in a file system logical address space” (Col 4 Lines 50-52, Col 5 Lines 62-67 and Col 6 Lines 1-2 (create one or more copies of metadata of the file system such that if the file system is unable to access a primary copy of the metadata, a duplicate copy of the metadata is used by the file system thus, a data storage system may store a duplicate copy of the inode of a file of a file system and a duplicate copy of the inode is used where inode of a file defines an address map that converts a logical address of the file to a physical address of the file)) 
“and wherein each of the plurality of shadow top structures for a corresponding one of the plurality of MD top nodes describes each file system object mapped to a logical address included in the specified subrange of logical addresses of the file system address space associated with said corresponding one of the plurality of MD top nodes” (Col 4 Lines 50-52, Col 5 Lines 66-67 and Col 6 Lines 1-2 (a data storage system may store a duplicate copy of the inode of a file of a file system such that if the file system is unable to access a primary copy of the inode, a duplicate copy of the inode is used by the file system and inode of a file defines an address map that converts a logical address of the file to a physical address of the file))
“and wherein each entry of the shadow top structure includes an inode number of a file system object mapped to the portion of logical addresses associated with said each entry and associated with said one child node” (Col  4 Lines 47-52 and Col 5 Lines 4-7 (every file includes an index node (also referred to simply as "inode") that contains the metadata about that file and an inode of a file includes metadata that provides a mapping to convert a file system block number of a data block to its corresponding logical block number))
“and performing first processing that uses the plurality of shadow top structures to recover first information for a first index node (inode) associated with a file system object of a file system having the file system logical address space” (Col 6 Lines 5-12 (file system recovery logic evaluates metadata of the file system and determines inconsistencies and/or errors that may have caused the corruption of the file system, the file system recovery logic attempts to recover the file system by fixing the inconsistencies and/or errors. Conventionally using a duplicate copy (shadow top structures) of inconsistent metadata)). 
Bono does not EXPLICITLY discloses: wherein each MD top node of the MD mapping structure is used in determining storage locations for a specified subrange of logical addresses of the file system logical address space; wherein the corresponding one MD top node for said each shadow top structure has a first plurality of child nodes in the MD mapping structure; wherein said each shadow top structure includes a plurality of entries each associated with one of the first plurality of child nodes of the corresponding one MD top node in the MD mapping structure; wherein each of the plurality of entries of said each shadow top structure is associated with a portion of logical addresses in the specified subrange of the corresponding one MD top node. 
However, in an analogous art, Zheng teaches:
 “wherein each MD top node of the MD mapping structure is used in determining storage locations for a specified subrange of logical addresses of the file system logical address space” (Paragraph [0020] and  Paragraph [0021] (the dense tree metadata structure is organized as a multi-level dense tree, each level of the dense tree may include the volume metadata, starting at the top level of the dense tree and working down to the descending levels and illustratively embodied as mappings from logical block addresses (LBAs), of a logical unit (LUN) accessible by a host to durable extent keys )).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Zheng and apply them on teachings of Bono for “wherein each MD top node of the MD mapping structure is used in determining storage locations for a specified subrange of logical addresses of the file system logical address space”.  One would be motivated as it provides an organization of the metadata that enables efficient determination of the location of storage container data in a storage system cluster (Zheng, Paragraph [0005]).
Bono and Zheng do not EXPLICITLY teach: wherein the corresponding one MD top node for said each shadow top structure has a first plurality of child nodes in the MD mapping structure; wherein said each shadow top structure includes a plurality of entries each associated with one of the first plurality of child nodes of the corresponding one MD top node in the MD mapping structure; wherein each of the plurality of entries of said each shadow top structure is associated with a portion of logical addresses in the specified subrange of the corresponding one MD top node.
However, in an analogous art, Aron teaches:
“wherein the corresponding one MD top node for said each shadow top structure has a first plurality of child nodes in the MD mapping structure” (Paragraph [0006] (creating a backup copy of a set of file system metadata which includes identifying a first set of pointers included in a first root node in a file system metadata tree structure that stores file system metadata in leaf nodes of the tree structure))
“wherein said each shadow top structure includes a plurality of entries each associated with one of the first plurality of child nodes of the corresponding one MD top node in the MD mapping structure” (Paragraph [0005], Paragraph [0036] and  Paragraph [0038] (each root node and each intermediate node stores pointers to other nodes in the file system metadata tree and a root node can have a number of direct children that is greater than or equal to zero and less than or equal to t.sub.max) and each root node has a full set of metadata entries)
“wherein each of the plurality of entries of said each shadow top structure is associated with a portion of logical addresses in the specified subrange of the corresponding one MD top node” (Paragraph [0040] and  Paragraph [0041] ( the file system metadata  includes a view table which stores data for accessing different views, the view entry lookup associates view IDs with view entries and where views are logical “perspectives” of a file system relative to a particular point in time)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Aron and apply them on teachings of Bono and Zheng for “wherein the corresponding one MD top node for said each shadow top structure has a first plurality of child nodes in the MD mapping structure; wherein said each shadow top structure includes a plurality of entries each associated with one of the first plurality of child nodes of the corresponding one MD top node in the MD mapping structure; wherein each of the plurality of entries of said each shadow top structure is associated with a portion of logical addresses in the specified subrange of the corresponding one MD top node”.  One would be motivated as it provides techniques for efficiently managing metadata in a distributed file system which includes maintaining a file system metadata tree structure that stores the file system metadata including the tree structure includes a root node and leaf nodes, as well as intermediate nodes (Aron, Paragraph [0023]).

As per claim 2:
Bono, Zheng and Aron teach the method as specified in the parent claim 1 above. 
Bono further teaches:
“determining a first subrange of the file system logical address space, wherein the first subrange is mapped to the file system object of the file system having the file system logical address space, wherein the first inode is associated with the file system object” (Col 4 Lines 39-43 (file systems typically include metadata describing attributes of a file system and data from a user of the file system, a file system contains a range of file system blocks that store metadata and data and a user of a file system access the file system using a logical address))
“and updating the first information of the first inode to include a starting address of the first subrange” (Col 3 Lines 29-31 and Col 4 Lines 47-52 (each time a file is modified, the data storage system performs a series of file system updates where every file includes an index node (inode) that contains the metadata about that file)).

As per claim 3:
Bono, Zheng and Aron teach the method as specified in the parent claim 2 above. 
Bono further teaches:
“wherein the file system object is a file or a directory” (Col 3 Lines 17-19 (file systems include software programs and data structures that define the use of underlying data storage devices)).

As per claim 4:
Bono, Zheng and Aron teach the method as specified in the parent claim 3 above. 
Bono further teaches:
“wherein the file system object is a file, and wherein a logical device is implemented as the file system object in the file system” (Col 4 Lines 47-52 (every file includes an index node that contains the metadata about that file, the contents of a file are stored in a collection of data blocks and defines an address map that converts a logical address of the file)).

As per claim 5:
Bono, Zheng and Aron teach the method as specified in the parent claim 4 above. 
Bono further teaches:
“wherein the logical address range of the logical device corresponds to the first subrange of the file system logical address space” (Col 11 Lines 55-60 (storage entities may be further sub-divided into logical units like a single RAID group or individual storage device may contain one or more logical units where each logical unit may be further subdivided into portions of a logical unit)).

As per claim 6:
Bono, Zheng and Aron teach the method as specified in the parent claim 1 above. 
Bono further teaches:
“wherein the MD mapping structure includes a plurality of levels of MD nodes” (Col 4 Lines 47-62 (an inode of a file defines an address map that converts a logical address of the file to a physical address of the file and there may be many levels of indirect blocks arranged in a hierarchy)).

As per claim 7:
Bono, Zheng and Aron teach the method as specified in the parent claim 6 above. 
Bono further teaches:
“determining a storage location mapped to a first logical address of the file system object, wherein said determining the storage location uses the MD mapping structure” (Col 5 Lines 4-7 (an inode of a file includes metadata that provides a mapping to convert a file system block number of a data block to its corresponding logical block number)).

As per claim 8:
Bono, Zheng and Aron teach the method as specified in the parent claim 7 above. 
Zheng further teaches:
“wherein said determining the storage location traverses a path of MD nodes of the MD mapping structure from a first MD node to a second MD node identifying the storage location” (Paragraph [0058] (the volume metadata stored on the tree is preferably organized in a manner that is efficient both to search, in order to service read requests, and to traverse (walk) in ascending order of offset to accomplish merges to lower levels of the tree)).

As per claim 9:
Bono, Zheng and Aron teach the method as specified in the parent claim 8 above. 
Zheng further teaches:
“wherein a first MD top node of the plurality of metadata (MD) top nodes is included in the path traversed to determine the storage location” (Paragraph [0021] (a latest version of the changes may be searched starting at the top level of the dense tree and working down to the descending levels)).

As per claim 11:
Bono, Zheng and Aron teach the method as specified in the parent claim 1 above. 
Bono further teaches:
“creating the file system object in the file system, wherein said creating the file system object includes creating the first inode and mapping the first inode into the file system logical address space” (Col 4 Lines 46-52 and Col 5 Lines 4-7 (every file includes an index node (inode) that contains the metadata about that file and an inode of a file includes metadata that provides a mapping to convert a file system block number of a data block to its corresponding logical block number)).

As per claim 12:
Bono teaches:
“A system comprising” (Col 1 Lines 16 (data storage system includes))
“one or more processors” (Col 8 Lines 49-51 (the  system may include one or more computer processors))
“and a memory comprising code stored thereon that, when executed, performs a method of performing processing to recover metadata comprising” (Col 9 Lines 57-59 and Col 12 Lines 32-33 (the computerized device having a controller, such as a memory and includes code thereon for performing the techniques as described herein))
 “creating a plurality of shadow top structures, wherein a different one of the plurality of shadow top structures is created for each of a plurality of metadata (MD) top nodes included in a  MD mapping structure used to determine storage locations of data stored at corresponding logical addresses in a file system logical address space” (Col 4 Lines 50-52, Col 5 Lines 62-67 and Col 6 Lines 1-2 (create one or more copies of metadata of the file system such that if the file system is unable to access a primary copy of the metadata, a duplicate copy of the metadata is used by the file system thus, a data storage system may store a duplicate copy of the inode of a file of a file system and a duplicate copy of the inode is used where inode of a file defines an address map that converts a logical address of the file to a physical address of the file)) 
“and wherein each of the plurality of shadow top structures for a corresponding one of the plurality of MD top nodes describes each file system object mapped to a logical address included in the specified subrange of logical addresses of the file system address space associated with said corresponding one of the plurality of MD top nodes” (Col 4 Lines 50-52, Col 5 Lines 66-67 and Col 6 Lines 1-2 (a data storage system may store a duplicate copy of the inode of a file of a file system such that if the file system is unable to access a primary copy of the inode, a duplicate copy of the inode is used by the file system and inode of a file defines an address map that converts a logical address of the file to a physical address of the file))
“and wherein each entry of the shadow top structure includes an inode number of a file system object mapped to the portion of logical addresses associated with said each entry and associated with said one child node” (Col  4 Lines 47-52 and Col 5 Lines 4-7 (every file includes an index node (also referred to simply as "inode") that contains the metadata about that file and an inode of a file includes metadata that provides a mapping to convert a file system block number of a data block to its corresponding logical block number))
“and performing first processing that uses the plurality of shadow top structures to recover first information for a first index node (inode) associated with a file system object of a file system having the file system logical address space” (Col 6 Lines 5-12 (file system recovery logic evaluates metadata of the file system and determines inconsistencies and/or errors that may have caused the corruption of the file system, the file system recovery logic attempts to recover the file system by fixing the inconsistencies and/or errors. Conventionally using a duplicate copy (shadow top structures) of inconsistent metadata)). 
Bono does not EXPLICITLY discloses: wherein each MD top node of the MD mapping structure is used in determining storage locations for a specified subrange of logical addresses of the file system logical address space; wherein the corresponding one MD top node for said each shadow top structure has a first plurality of child nodes in the MD mapping structure; wherein said each shadow top structure includes a plurality of entries each associated with one of the first plurality of child nodes of the corresponding one MD top node in the MD mapping structure; wherein each of the plurality of entries of said each shadow top structure is associated with a portion of logical addresses in the specified subrange of the corresponding one MD top node. 
However, in an analogous art, Zheng teaches:
“wherein each MD top node of the MD mapping structure is used in determining storage locations for a specified subrange of logical addresses of the file system logical address space” (Paragraph [0020] and  Paragraph [0021] (the dense tree metadata structure is organized as a multi-level dense tree, each level of the dense tree may include the volume metadata, starting at the top level of the dense tree and working down to the descending levels and illustratively embodied as mappings from logical block addresses (LBAs), of a logical unit (LUN) accessible by a host to durable extent keys )).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Zheng and apply them on teachings of Bono for “wherein each MD top node of the MD mapping structure is used in determining storage locations for a specified subrange of logical addresses of the file system logical address space”.  One would be motivated as it provides an organization of the metadata that enables efficient determination of the location of storage container data in a storage system cluster (Zheng, Paragraph [0005]).
Bono and Zheng do not EXPLICITLY teach: wherein the corresponding one MD top node for said each shadow top structure has a first plurality of child nodes in the MD mapping structure; wherein said each shadow top structure includes a plurality of entries each associated with one of the first plurality of child nodes of the corresponding one MD top node in the MD mapping structure; wherein each of the plurality of entries of said each shadow top structure is associated with a portion of logical addresses in the specified subrange of the corresponding one MD top node.
However, in an analogous art, Aron teaches:
“wherein the corresponding one MD top node for said each shadow top structure has a first plurality of child nodes in the MD mapping structure” (Paragraph [0006] (creating a backup copy of a set of file system metadata which includes identifying a first set of pointers included in a first root node in a file system metadata tree structure that stores file system metadata in leaf nodes of the tree structure))
“wherein said each shadow top structure includes a plurality of entries each associated with one of the first plurality of child nodes of the corresponding one MD top node in the MD mapping structure” (Paragraph [0005], Paragraph [0036] and  Paragraph [0038] (each root node and each intermediate node stores pointers to other nodes in the file system metadata tree and a root node can have a number of direct children that is greater than or equal to zero and less than or equal to t.sub.max) and each root node has a full set of metadata entries)
“wherein each of the plurality of entries of said each shadow top structure is associated with a portion of logical addresses in the specified subrange of the corresponding one MD top node” (Paragraph [0040] and  Paragraph [0041] ( the file system metadata  includes a view table which stores data for accessing different views, the view entry lookup associates view IDs with view entries and where views are logical “perspectives” of a file system relative to a particular point in time)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Aron and apply them on teachings of Bono and Zheng for “wherein the corresponding one MD top node for said each shadow top structure has a first plurality of child nodes in the MD mapping structure; wherein said each shadow top structure includes a plurality of entries each associated with one of the first plurality of child nodes of the corresponding one MD top node in the MD mapping structure; wherein each of the plurality of entries of said each shadow top structure is associated with a portion of logical addresses in the specified subrange of the corresponding one MD top node”.  One would be motivated as it provides techniques for efficiently managing metadata in a distributed file system which includes maintaining a file system metadata tree structure that stores the file system metadata including the tree structure includes a root node and leaf nodes, as well as intermediate nodes (Aron, Paragraph [0023]).

As per claim 13:
Bono teaches:
“performs a method of performing processing to recover metadata comprising” (Col 3 Lines 66-67 (a method is used in recovering metadata))
 “creating a plurality of shadow top structures, wherein a different one of the plurality of shadow top structures is created for each of a plurality of metadata (MD) top nodes included in a  MD mapping structure used to determine storage locations of data stored at corresponding logical addresses in a file system logical address space” (Col 4 Lines 50-52, Col 5 Lines 62-67 and Col 6 Lines 1-2 (create one or more copies of metadata of the file system such that if the file system is unable to access a primary copy of the metadata, a duplicate copy of the metadata is used by the file system thus, a data storage system may store a duplicate copy of the inode of a file of a file system and a duplicate copy of the inode is used where inode of a file defines an address map that converts a logical address of the file to a physical address of the file)) 
“and wherein each of the plurality of shadow top structures for a corresponding one of the plurality of MD top nodes describes each file system object mapped to a logical address included in the specified subrange of logical addresses of the file system address space associated with said corresponding one of the plurality of MD top nodes” (Col 4 Lines 50-52, Col 5 Lines 66-67 and Col 6 Lines 1-2 (a data storage system may store a duplicate copy of the inode of a file of a file system such that if the file system is unable to access a primary copy of the inode, a duplicate copy of the inode is used by the file system and inode of a file defines an address map that converts a logical address of the file to a physical address of the file))
“and performing first processing that uses the plurality of shadow top structures to recover first information for a first index node (inode) associated with a file system object of a file system having the file system logical address space” (Col 6 Lines 5-12 (file system recovery logic evaluates metadata of the file system and determines inconsistencies and/or errors that may have caused the corruption of the file system, the file system recovery logic attempts to recover the file system by fixing the inconsistencies and/or errors. Conventionally using a duplicate copy (shadow top structures) of inconsistent metadata)). 
Bono does not EXPLICITLY discloses: A non-transitory computer readable medium comprising code stored thereon that, when executed;  wherein each MD top node of the MD mapping structure is used in determining storage locations for a specified subrange of logical addresses of the file system logical address space; wherein the corresponding one MD top node for said each shadow top structure has a first plurality of child nodes in the MD mapping structure; wherein said each shadow top structure includes a plurality of entries each associated with one of the first plurality of child nodes of the corresponding one MD top node in the MD mapping structure; wherein each of the plurality of entries of said each shadow top structure is associated with a portion of logical addresses in the specified subrange of the corresponding one MD top node. 
However, in an analogous art, Zheng teaches:
“A non-transitory computer readable medium comprising code stored thereon that, when executed” (Paragraph [0073] (a tangible (non-transitory) computer-readable medium having program instructions executing on a computer)).
“wherein each MD top node of the MD mapping structure is used in determining storage locations for a specified subrange of logical addresses of the file system logical address space” (Paragraph [0020] and  Paragraph [0021] (the dense tree metadata structure is organized as a multi-level dense tree, each level of the dense tree may include the volume metadata, starting at the top level of the dense tree and working down to the descending levels and illustratively embodied as mappings from logical block addresses (LBAs), of a logical unit (LUN) accessible by a host to durable extent keys )).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Zheng and apply them on teachings of Bono for “A non-transitory computer readable medium comprising code stored thereon that, when executed;  wherein each MD top node of the MD mapping structure is used in determining storage locations for a specified subrange of logical addresses of the file system logical address space”.  One would be motivated as it provides an organization of the metadata that enables efficient determination of the location of storage container data in a storage system cluster (Zheng, Paragraph [0005]).
Bono and Zheng do not EXPLICITLY teach: wherein the corresponding one MD top node for said each shadow top structure has a first plurality of child nodes in the MD mapping structure; wherein said each shadow top structure includes a plurality of entries each associated with one of the first plurality of child nodes of the corresponding one MD top node in the MD mapping structure; wherein each of the plurality of entries of said each shadow top structure is associated with a portion of logical addresses in the specified subrange of the corresponding one MD top node.
However, in an analogous art, Aron teaches:
“wherein the corresponding one MD top node for said each shadow top structure has a first plurality of child nodes in the MD mapping structure” (Paragraph [0006] (creating a backup copy of a set of file system metadata which includes identifying a first set of pointers included in a first root node in a file system metadata tree structure that stores file system metadata in leaf nodes of the tree structure))
“wherein said each shadow top structure includes a plurality of entries each associated with one of the first plurality of child nodes of the corresponding one MD top node in the MD mapping structure” (Paragraph [0005], Paragraph [0036] and  Paragraph [0038] (each root node and each intermediate node stores pointers to other nodes in the file system metadata tree and a root node can have a number of direct children that is greater than or equal to zero and less than or equal to t.sub.max) and each root node has a full set of metadata entries)
“wherein each of the plurality of entries of said each shadow top structure is associated with a portion of logical addresses in the specified subrange of the corresponding one MD top node” (Paragraph [0040] and  Paragraph [0041] ( the file system metadata  includes a view table which stores data for accessing different views, the view entry lookup associates view IDs with view entries and where views are logical “perspectives” of a file system relative to a particular point in time)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Aron and apply them on teachings of Bono and Zheng for “wherein the corresponding one MD top node for said each shadow top structure has a first plurality of child nodes in the MD mapping structure; wherein said each shadow top structure includes a plurality of entries each associated with one of the first plurality of child nodes of the corresponding one MD top node in the MD mapping structure; wherein each of the plurality of entries of said each shadow top structure is associated with a portion of logical addresses in the specified subrange of the corresponding one MD top node”.  One would be motivated as it provides techniques for efficiently managing metadata in a distributed file system which includes maintaining a file system metadata tree structure that stores the file system metadata including the tree structure includes a root node and leaf nodes, as well as intermediate nodes (Aron, Paragraph [0023]).

As per claim 14, the claim is rejected based upon the same rationale given for the parent claim 13 and the claim 2 above.

As per claim 15, the claim is rejected based upon the same rationale given for the parent claim 14 and the claim 3 above.

As per claim 16, the claim is rejected based upon the same rationale given for the parent claim 15 and the claim 4 above.

As per claim 17, the claim is rejected based upon the same rationale given for the parent claim 16 and the claim 5 above.

As per claim 18, the claim is rejected based upon the same rationale given for the parent claim 13 and the claim 6 above.

As per claim 19, the claim is rejected based upon the same rationale given for the parent claim 18 and the claim 7 above.

As per claim 20:
Bono, Zheng and Aron teach the non-transitory computer readable medium as specified in the parent claim 19 above. 
Zheng further teaches:
“wherein said determining the storage location traverses a path of MD nodes of the MD mapping structure from a first MD node to a second MD node identifying the storage location” (Paragraph [0058] (the volume metadata stored on the tree is preferably organized in a manner that is efficient both to search, in order to service read requests, and to traverse (walk) in ascending order of offset to accomplish merges to lower levels of the tree))
“wherein a first MD top node of the plurality of metadata (MD) top nodes is included in the path traversed to determine the storage location” (Paragraph [0021] (a latest version of the changes may be searched starting at the top level of the dense tree and working down to the descending levels)).

As per claim 21:
Bono, Zheng and Aron teach the method as specified in the parent claim 1 above. 
Bono further teaches:
“traversing the plurality of shadow top structures to identify first logical addresses of the file system logical address space which are mapped to the first inode” (Col 4 Lines 39-52, Col 5 Lines 14-27 and Col 5 Lines 62-67 (create one or more copies of metadata of the file system such that a data storage system may store a duplicate copy of the inode of a file of a file system such that if the file system is unable to access a primary copy of the inode, a duplicate copy of the inode is used by the file system, a user of a file system access the file system using a logical address, an inode of a file defines an address map that converts a logical address of the file to a physical address of the file and Each data block of a file is referenced by a logical block number))
“and wherein said traversing includes locating a second plurality of entries of one or more of the plurality of shadow top structures, wherein each of the located second plurality of entries includes a first inode number uniquely identifying the first inode” (Col 5 Lines 14-20 and Col 17 Lines 21-29 (redundancy and resiliency provided by a lower layer component is leveraged by an upper layer component to recover from metadata inconsistencies, each file system data block of a file is associated with a respective mapping pointer where a mapping pointer of a file system block points to the file system block and includes metadata information for the file system block and a file system block associated with a mapping pointer (a first inode) may be a data block or an indirect data block which in turn points to (located second plurality of entries including a first inode) other data blocks or indirect blocks )).

Claims 22 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bono et al (US Patent 9558068) in view of Zheng et al (US PGPUB 20150081966) and in further view of Aron et al (US PGPUB 20210406238) and Vempati et al (US Patent 9471595). 


As per claim 22:
Bono, Zheng and Aron teach the method as specified in the parent claim 21 above. 
Bono, Zheng and Aron do not EXPLICITLY teach: wherein said first inode is a first structure included in an inode table, wherein the first structure includes an inode number field identifying an inode number uniquely identifying the first inode, and an object extent location field identifying a starting or base address of the first inode in the file system logical address space, wherein said first information, that is recovered by the first processing; includes content from one or more of the inode number field of the first structure and the object extent location field of the first structure, and wherein the first processing is performed responsive to determining that one or more of the inode number field of the first structure and the object extent location field of the first structure are corrupted.
However, in an analogous art, Vempati teaches:
“wherein said first inode is a first structure included in an inode table, wherein the first structure includes an inode number field identifying an inode number uniquely identifying the first inode, and an object extent location field identifying a starting or base address of the first inode in the file system logical address space, wherein said first information, that is recovered by the first processing” (Col 13 Lines 32-45 (each file of the file system includes an inode containing attributes of the file and a block pointer array containing pointers to data blocks of the file, there is one inode for each file in the file system where each inode can be identified by an inode number, several inodes may fit into one of the file system blocks, the inode number can be easily translated into a block number and an offset of the inode from the start of the block and each inode of a file contains metadata of the file))
“includes content from one or more of the inode number field of the first structure and the object extent location field of the first structure, and wherein the first processing is performed responsive to determining that one or more of the inode number field of the first structure and the object extent location field of the first structure are corrupted” (Col 5 Lines 21-33 (in the first phase, the FSCK utility gathers information regarding allocated inodes within a file system, it  iterates over a file system hierarchy of each allocated inode of a file system and validates a path to each allocated inode from the root directory as part of a name space check when recovering the file system and if an inode of a file of a file system cannot be reached from the root directory of the file system by using any one of paths to the file indicating that every hard link to the file has been lost or 
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Vempati and apply them on teachings of Bono, Zheng and Aron for “: wherein said first inode is a first structure included in an inode table, wherein the first structure includes an inode number field identifying an inode number uniquely identifying the first inode, and an object extent location field identifying a starting or base address of the first inode in the file system logical address space, wherein said first information, that is recovered by the first processing; includes content from one or more of the inode number field of the first structure and the object extent location field of the first structure, and wherein the first processing is performed responsive to determining that one or more of the inode number field of the first structure and the object extent location field of the first structure are corrupted”.  One would be motivated as it provides technique which can provide advantage by reducing the amount of time required for finding a missing file by efficiently recovering the missing file when the missing file is moved to the parent directory of the missing file (Vempati, Col 6 Lines 50-55).

As per claim 23:
Bono, Zheng, Aron and Vempati teach the method as specified in the parent claim 22 above. 
Vempati further teaches:
“wherein said second plurality of entries denote a corresponding subrange of the file system logical address space mapped to the first inode wherein a first address is a starting or base address of the corresponding subrange denotes a first object extent location of the first inode, and wherein said first processing further includes” (Col 11 Lines 55-63 and Fig. 2 (a file system stored on a storage device is organized as a hierarchy, at the top of the hierarchy is a hierarchy of the directories in the file system, inodes of data files depend from the file system directory hierarchy, indirect blocks of data files depend from the inodes of the data files, data block metadata and data blocks of data files depend from the inodes of data files and from the indirect blocks of data files))
 “storing the first inode number, that uniquely identifies the first inode, in the inode number field of the first structure and storing the first address in the object extent location field of the first structure” (Col 13 Lines 32-45 (each file of the file system includes an inode containing attributes of the file and a block pointer array containing pointers to data blocks of the file, there is one inode for each file in the file system where each inode can be identified by an inode number, several inodes may fit into one of the file system blocks, the inode number can be easily translated into a block number and an offset of the inode from the start of the block, each inode of a file contains metadata of the file and block pointers of a file point directly or indirectly at data blocks)).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nair et al, (US PGPUB 20200183857), an approach is disclosed that locates a named data element by a local node. A name corresponding to the named data element is received, the named data element exists in a Coordination Namespace allocated in a memory area that is distributed amongst a set of nodes that include the local node and remote nodes. A predicted node identifier is received and then the named data element is requested from the predicted node based on the predicted node identifier.
Hendrickson et al, (US PGPUB 20150278397), a directed acyclic graph (DAG) is generated to represent a namespace of a directory. In response to a request to create a new object with a specified name, a hash value bit sequence is computed for the name. A plurality of levels of the DAG are navigated using successive subsequences of the bit sequence to identify a candidate node for storing a new entry corresponding to the specified name. If the candidate node meets a split criterion, the new entry and at least a selected subset of entries of the candidate node's list of entries are distributed among a plurality of DAG nodes, including at least one new DAG node.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571)272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kamal K Dewan/
Examiner, Art Unit 2163



/TONY MAHMOUDI/           Supervisory Patent Examiner, Art Unit 2163